Case 2:93-cr-00162-RAJ Document 840 Filed 10/22/19 Page 1 of 4 PageID# 839



                 Exhibit 3: Letter from Wainsworth Marcellus Hall
 Case 2:93-cr-00162-RAJ Document 840 Filed 10/22/19 Page 2 of 4 PageID# 840



September 30, 2019


Judge Raymond A. Jackson
United States District Court Eastern District of Virginia
600 Granby Street
Norfolk, VA 23510

Dear Honorable Jackson,

         Your honor, first and foremost, I would like to take full and total responsibility for my
life of crime. There is no one to blame, but myself. I, Wainsworth Hall, put myself here, and I
would like to begin by accepting full responsibility for my actions as a young adult and decisions
I made that led to my incarceration. I was not thinking rationally, and because of that, I made a
lot of bad choices for which I truly apologize. During my incarceration, I have come to realize
how many lives my negative actions have affected, including the victims, my children and
family, and my community as a whole. I would like to apologize to everyone that was impacted
because of the wrong choices I made.

        I would like to start by thanking you for saving my life. When I last saw you the day of
my sentencing on September 15, 1994, I was totally lost with a twisted sense of reality. I was
chasing an unorthodox, warped dream of what happiness and peace was. I am not sure if you
even remember my request or promise that I had made now 25 years ago, but that date has stuck
with me throughout these nearly 26 years because that is when I decided to change my life. And
that promise to you before you handed down the sentence
you have to do, but if you could send me somewhere I could further my education, so if
something does work out for me in the future, at least I could go back home to my family and do


        Your honor, I have followed through on my word and have furthered my education.
When I had first set foot in your courtroom as a 29 year old man, I could not read or write. I
could not even sign my name properly. But I stood strong on that promise to you and as I am
about to show you, I honored my word to you. Since being incarcerated, I have learned to value
rehabilitation and the art of positive, mature thinking by utilizing the education, psychology and
drug rehabilitation programs that BOP has to offer. My first step was to accept responsibility to
myself for MY CHOICES that landed me where I am today. Not passing the blame on others for
my actions and labeling myself a victim was not going to make it because I alone made the
negative decisions that landed me here.

        When I first began this life sentence, I had a hard time adjusting so I picked up a few
serious charges. Over 24 years ago in 1995, my unit and many other prisons rioted when
Congress ruled and denied the 100 to 1 crack disparity against making crack cocaine equal to
powder cocaine. I received an incident report for rioting, possession of a knife and drugs, all in
1995. I was sanctioned and sent to ADX Supermax where I had time to sit and think about my
promise to you and what kind of role model I was being for my kids to look up to. I decided I
wanted more for my kids than what I had been giving them and myself. That is why if you look
 Case 2:93-cr-00162-RAJ Document 840 Filed 10/22/19 Page 3 of 4 PageID# 841



at my Psychology Program Data Sheet, you will see that my programming started from 1996 in
ADX and continued on over 23 years later in 2019. The Psychology Department recognized my
growth and dedication to bettering myself, and others around me are looking up to me as a
positive role model from my ability to overcome trials and tribulations and change my life over
my 25 plus years incarcerated.

        Presently, the BOP Psychology Department chose me to be a Suicide Companion, where
I am responsible to communicate with inmates who are suicidal. Yes, I am responsible for the
lives of my fellow inmates. I can truly say that I am proud of my accomplishments and I feel
really honored to hear my grandkids, say, "I want to be like you, Pop-Pop," as they call me. I
have also been chosen to live with mentally challenged younger inmates in the DOJ pilot
program to teach them basic cognitive life skills to prepare them to enter back into society. I am
grateful for a second chance from the BOP, from my screw ups as a young adult. I just pray that
you take everything into consideration of the road that I have traveled even though for many
years they were nothing but one bad decision after another. I am on the right road now. Thank
God.

        Once that was accomplished, I moved past the rough patch of my incarceration and
buckled down. I studied day and night for my GED and ultimately obtained my GED in January
1998. I felt for the first time that I had truly accomplished something in life. Words can't express
the many different emotions I went through. I immediately sent my GED Certificate home to my
children and mother to let them know that I have done what my mother had been on me to do
from day one, and that was to go to school and graduate. My mother sent me a beautiful card that
meant more to me than anything that I had acquired from all my illegal gains during my time in
the free world. For the first time in many yea
phone for my accomplishment. From that day forward, I joined all and any self-help
rehabilitation programs that the BOP has to offer or would allow me to participate in.

        I have gained over 75 program certificates/awards for rehabilitation and taken a few
college courses through Merced College for Office Automation. In addition, a few years ago I
was chosen to be a live-in mentor for the LIFE SKILLS program during my incarceration at FCI
Coleman. LIFE SKILLS is a one of a kind program in the FBOP. I lived with low functioning
inmates and taught them basic life skills. In this program I voluntarily took an inmate to mentor
and live in the same cell with me as part of the program, this evidences the level of trust BOP has
in mentors in the LIFE SKILLS program. I served as a life-coach to inmates of all ages. I also
mentored them in their transition back into society. I was trained weekly by a group of
Psychologists and we worked off of the "Cognitive Behavior Therapy" (CBT) model. That is a
far cry from the young man that couldn't read or write, dropped out of school and became a
member of the crack epidemic era and had been living in marijuana drug houses from his youth,
robbing homes to get goods to sell to feed my high being that I was addicted to freebasing crack
cocaine, making bad choices to feed my addiction.

        I have worked during the entire time of my incarceration and learned skills that will help
me obtain employment upon my release. I have graduated from vocational courses and earned
certifications in HVAC and culinary arts through intensive training within BOP.
 Case 2:93-cr-00162-RAJ Document 840 Filed 10/22/19 Page 4 of 4 PageID# 842



        Even at my lowest point, I have never been convicted of a violent crime in my life. I am
not a violent man and have not even had one fight during the 26 years of incarceration. Though I
had a drug addiction in the 1980s, I have never had the urge or used cocaine during my entire 26
years incarcerated. I am not perfect, I made plenty of mistakes in my life, and I am the first one
to admit my faults and bad decisions I made in life. I truly apologize to the court, the public, the
victims that I sold drugs to, my children and family, and the community from the bottom of my
heart.

         In closing, I would like to add that I am truly grateful for the opportunity just to be able to
communicate with you, to express my deepest sympathy for the wrongs that I have done.
Unfortunately, I have only seen my dear mother, who is now 85, once during the entire time of
my incarceration because she i
in. I pray daily for the opportunity to be blessed to gain my freedom after 26 years in prison and
unite with my beloved mother, children and family and I look forward to being an asset to the
community and country as a whole.

Thank you for your time and patience.


Sincerely,

Wainsworth Marcellus Hall
Register No. 28674-054
USP Victorville
P.O. Box 3900
Adelanto, CA 92301
